United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3038
                     ___________________________

                           Ronald Arlen Trumbull

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

      Carolyn W. Colvin, Social Security Administration Commissioner

                   lllllllllllllllllllll Defendant - Appellee
                                  ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Ft. Smith
                              ____________

                           Submitted: May 7, 2014
                            Filed: May 30, 2014
                               [Unpublished]
                               ____________

Before WOLLMAN, BOWMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
        Ronald Arlen Trumbull appeals the district court’s order1 affirming the denial
of supplemental security income. Upon de novo review, we find that substantial
evidence in the record as a whole supports the determination of the administrative law
judge (ALJ) that Trumbull is not disabled. See Myers v. Colvin, 721 F.3d 521, 524
(8th Cir. 2013). As to Trumbull’s arguments for reversal, we conclude that (1) the
ALJ’s credibility findings are entitled to deference, because the findings were based
on multiple valid reasons, see McDade v. Astrue, 720 F.3d 994, 998 (8th Cir. 2013);
(2) the ALJ’s residual functional capacity (RFC) determination is supported by
substantial evidence in the record as whole, including the medical-treatment records,
see Myers, 721 F.3d at 527 (8th Cir. 2013) (RFC determination is based on all
relevant evidence, including medical records, observations of treating physicians and
others, and claimant’s own description of his limitations, and must be supported by
some medical evidence); (3) further development of the record on Trumbull’s mental
impairments was not required, because the information that had been developed
allowed sufficient consideration of the impairments, see id. (ALJ was not required to
supplement record with clarifications from treating sources, or with consultative
examination, where no crucial issue required development); and (4) the hypothetical
to the vocational expert captured the concrete consequences of Trumbull’s
impairments, as determined by the ALJ, see Buckner v. Astrue, 646 F.3d 549, 560-61
(8th Cir. 2011) (vocational expert’s testimony constitutes substantial evidence when
it is based on hypothetical that accounts for all of claimant’s proven impairments).2

      The judgment of the district court is affirmed.
                     ______________________________


      1
       The Honorable P. K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable James R. Marschewski, United States Magistrate Judge for the Western
District of Arkansas.
      2
          Trumbull’s remaining argument for reversal warrants no discussion.

                                         -2-